PER CURIAM Appellant asks this Court to waive the page limitation on printing requirements as set forth in our Supreme Court Rule No. 11(f), and also that, pursuant to 11(g), the Attorney General be required to print the briefs since appellant is an indigent represented by the public defender. The motion states that in the present case the abstract and brief together exceed the 40 page limitation for printing as set out in the Supreme Court Rule No. 11 (F). Appellant misinterprets the rule with respect to page limitation. The 40 page restriction applies to the brief only and not to the abstract and brief. The pertinent portion of the rule reads as follows: The appellant’s brief in chief, before its printing, shall not exceed 40 doublespaced typewritten pages, with a similar 10-page limit upon the reply brief, except that if either limitation is shown to be too stringent in a particular case it may be waived by the Court on motion. (Emphasis added) Accordingly, appellant’s motion with respect to the brief limitation is denied without prejudice to his right to renew the motion if deemed necessary. Motion granted as to Rule No. 11(g).